     Case 3:16-cv-02953-WHO Document 117 Filed 04/29/20 Page 1 of 8



 1   Daniel J. McLoon (State Bar No. 109598)
     djmcloon@jonesday.com
 2   Kerry C. Fowler (State Bar No. 228982)
     kcfowler@jonesday.com
 3   JONES DAY
     555 S. Flower Street, 50th Floor
 4   Los Angeles, CA 90071
     Phone: (213) 489-3939
 5   Fax: (213) 243-2539
 6   Brianne J. Kendall (State Bar No. 287669)
     bkendall@jonesday.com
 7   JONES DAY
     3161 Michelson Drive, Suite 800
 8   Irvine, CA 92612
     Phone: (949) 851-3939
 9   Fax: (949) 553-7539
10   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
11

12                                UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                    SAN FRANCISCO DIVISION
15

16   SEAN GILBERT DEVRIES, on behalf of            Case No. 3:16-cv-02953-WHO
     himself and all others similarly situated,
17                                                 DEFENDANT EXPERIAN
                    Plaintiff,                     INFORMATION SOLUTIONS, INC.’S
18                                                 REPLY MEMORANDUM
            v.                                     REGARDING TAX-REPORTING
19                                                 DISPUTE
     EXPERIAN INFORMATION SOLUTIONS,
20   INC., an Ohio and California corporation,
21                  Defendants.
22

23

24

25

26

27

28
                                                         EXPERIAN’S REPLY RE TAX-REPORTING
                                                                     Case No. 3:16-cv-02953-WHO
          Case 3:16-cv-02953-WHO Document 117 Filed 04/29/20 Page 2 of 8



 1   I.       INTRODUCTION
 2            On April 23, 2020, the Court issued an order tentatively adopting Plaintiffs’ counsel’s proposal to
 3   establish a qualified settlement fund (“QSF”) under 26 U.S.C. § 468B and 26 C.F.R. § 1.6045-5, in order
 4   to resolve the parties’ tax-reporting dispute. (ECF No. 116.) In doing so, however, the Court invited
 5   Experian to submit a reply brief if it disagrees with the proposed QSF settlement structure. (Id. at 2:15-
 6   16.) While Experian wants to proceed with the settlement and will comply with the Court’s ultimate
 7   ruling, Plaintiffs’ counsel’s proposed use of a QSF raises substantial concerns and potential liabilities for
 8   Experian. For the reasons explained in more detail below, Experian therefore respectfully objects to
 9   Plaintiffs’ counsel’s proposal to use a QSF in this context.
10            Specifically, Experian objects to use of a QSF on the following grounds: (1) a QSF settlement
11   structure is designed for use in a certified class action settlement or multi-district litigation (“MDL”)
12   settlement—indeed, every case cited by Plaintiffs’ counsel involves a certified class action settlement
13   wherein the QSF was used to provide additional time to sort out who is entitled to what—and Experian
14   knows of no authority that would support the use of a QSF in an individual plaintiff settlement such as
15   this; (2) the use of a QSF would require Experian to incur additional costs not agreed to as part of the
16   parties’ settlement which is patently unfair to Experian; and (3) based on Experian’s research, it seems
17   likely that the Internal Revenue Service (“IRS”) would consider use of a QSF in this scenario as an
18   improper attempt at an end-run around the current tax regulations, and may very well impart the whole
19   settlement amount to Plaintiffs1 under the doctrine of constructive receipt. As a result, Experian may be
20   deemed in violation of its IRS reporting obligations for failing to issue Form 1099s to Plaintiffs in the full
21   amount of the settlement, and/or failing to make a backup withholding in connection with the settlement
22   payment.
23            Accordingly, if the Court is inclined to proceed with ordering use of a QSF, Experian respectfully
24   requests that the Court order that: (a) Plaintiffs’ counsel (Reese LLP; Francis Mailman Soumilas, P.C.;
25   and Halunen Law) are solely responsible for the creation, tax reporting obligations, and costs associated
26   with the QSF; (b) Plaintiffs’ counsel shall (i) obtain a private letter ruling from the IRS confirming that
27            1
              Named plaintiff in this action, Plaintiff DeVries, and named plaintiff in a related state-
     court action, styled Chinitz v. Experian Information Solutions, Inc., Case No. 17CV025 (Santa
28   Cruz Sup. Ct.), Plaintiff Chinitz, are collectively referred to as “Plaintiffs.”
                                                          -2-          EXPERIAN’S REPLY RE TAX-REPORTING
                                                                                   Case No. 3:16-cv-02953-WHO
       Case 3:16-cv-02953-WHO Document 117 Filed 04/29/20 Page 3 of 8



 1   Experian is required only to issue Form 1099 to the fund, and will have no obligation to issue Form 1099s
 2   to the individual Plaintiffs based on the theory of constructive receipt; and/or (ii) indemnify Experian for
 3   any tax liability or penalties levied as a result of Plaintiffs’ counsel’s proposed settlement structure and
 4   reporting; and (c) Experian shall not make a backup withholding in connection with the settlement
 5   payment.
 6   II.     EXPERIAN’S OBJECTION TO THE USE OF A QSF

 7           A.      THERE IS NO AUTHORITY FOR USE OF A QSF IN THIS CONTEXT
             A QSF settlement structure is designed for use in a certified class action settlement or MDL
 8
     settlement with multiple potential claimants to provide additional time to sort out who is entitled to
 9
     what. See, e.g., In re Zyprexa Prod. Liab. Litig., No. MDL NO. 1596, 2007 WL 2340791, at *1
10
     (E.D.N.Y. Aug. 17, 2007); see also e.g., In re High-tech Employee Antitrust Litig., No. 11-CV-02509-
11
     LHK, 2015 WL 12991307, at *3 (N.D. Cal. Mar. 3, 2015). But those circumstances are not present
12
     here. Indeed, Plaintiff DeVries in this matter and Plaintiff Chinitz in the related state-court action
13
     already know the amount they are to receive under the parties’ settlement agreement. (ECF No. 114-1
14
     at ¶ 4.) And Experian knows of no authority that would support the use of a QSF in an individualized
15
     settlement with only one plaintiff in each action, such as this. See Robert W. Wood, Be Ready for Post-
16
     Settlement Tax Issues, 45-JUN JTLATRIAL 32, at 36 (June 2009) (“About the only time you probably
17
     should not use a QSF is in a case with only one plaintiff.” (emphasis added)). Critically, the IRS has
18
     not authorized use of a QSF in individual settlements or provided guidance regarding how the tax-
19
     reporting of such a settlement structure should proceed when the only beneficiaries of the QSF are the
20
     individual plaintiffs and plaintiffs’ counsel. See id.
21
             Every case cited by Plaintiffs’ counsel relates to the use of a QSF in a certified class action
22
     settlement. (See ECF No. 115 at 3:4-10.) That is, each case upon which Plaintiffs’ counsel relies
23
     approved of a QSF in a certified class action settlement in which it was anticipated that unnamed class
24
     members would come forward—in addition to the named plaintiff—to recover from the fund such that
25
     additional time was needed to determine who was entitled to what. See Kress v.
26
     PricewaterhouseCoopers LLP, No. 2:08-CV-00965-TLN-AC, 2018 WL 1124212, *12 (E.D. Cal. Jan.
27
     9, 2018) (“as consideration to the Class Members . . . PwC will make the Gross Settlement Payment.”
28

                                                              -3-      EXPERIAN’S REPLY RE TAX-REPORTING
                                                                                   Case No. 3:16-cv-02953-WHO
      Case 3:16-cv-02953-WHO Document 117 Filed 04/29/20 Page 4 of 8



 1   (emphasis added)); see also In re Sony PS3 "Other OS" Litig., No. 10-CV-01811-YGR, 2017 WL
 2   5598726, *15 (N.D. Cal. Nov. 21, 2017) (“In full, complete, and final settlement and satisfaction of the
 3   Action and all Released Claims . . . SCEA will pay . . . Valid Claims submitted by Settlement Class
 4   Members.” (emphasis added)); see also In re Korean Ramen Antitrust Litig., No. C-13-04115-WHO,
 5   2016 WL 8188743, at *1 (N.D. Cal. Aug. 22, 2016) (“Indirect Purchaser Plaintiffs, on behalf of
 6   themselves and the Indirect Settlement Class Members and Samyang Foods Co., Ltd. (‘Samyang
 7   Korea’) entered into a Settlement Agreement . . . to fully and finally resolve the Indirect Settlement
 8   Class’s claims against Samyang Korea.” (emphasis added)).
 9           As such, Plaintiffs’ counsel has not identified—and Experian does not know of—any authority
10   that would support the use of a QSF in an individual settlement, such as this.
11           B.      USE OF A QSF WOULD REQUIRE EXPERIAN TO INCUR ADDITIONAL
                     COSTS NOT CONTEMPLATED BY THE PARTIES’ SETTLEMENT
12
             Even if there was authority to support use of a QSF in an individual settlement, it is Experian’s
13
     understanding that use of a QSF would require Experian to incur additional costs not agreed to as part of
14
     the parties’ settlement agreement. Specifically, if use of a QSF was ordered, tax regulations require
15
     Experian to prepare and submit a “1.468B-3 Statement” to the fund administrator to demonstrate
16
     economic performance. See Treas. Reg. 1.468B-3(e)(2); see also Matthew L. Garretson, Mechanics of
17
     the creation of a 468B fund, HANDLING HEALTHCARE LIENS, at § 8:4 (Feb. 2013). This statement
18
     requires Experian to provide certain information regarding the transfer of assets to the fund and incur the
19
     expense—which Experian understands to be in the thousands of dollars—in the statement’s preparation.
20
     See, e.g., Garretson, HANDLING HEALTHCARE LIENS, at § 8:4. Experian should not be forced to incur an
21
     additional expense merely because Plaintiffs wish to be issued Form 1099s for some amount other than
22
     the entire settlement amount, in contravention of the IRS reporting requirements.
23
             At bottom, it is patently unfair to place additional burden and expense on Experian merely to
24
     facilitate Plaintiffs’ counsel’s end-run around current tax regulations. There are no aspects of the
25
     parties’ settlement—other than Plaintiffs’ counsel’s desire to avoid clear tax regulations—that warrants
26
     the parties’ use of a QSF. Indeed, there is no unknown number of potential plaintiffs that might make a
27
     claim against the fund, and there is no need for additional time to sort out who is entitled to what.
28

                                                          -4-         EXPERIAN’S REPLY RE TAX-REPORTING
                                                                                  Case No. 3:16-cv-02953-WHO
      Case 3:16-cv-02953-WHO Document 117 Filed 04/29/20 Page 5 of 8



 1   Instead, this is an individual settlement with Plaintiff DeVries in this matter and Plaintiff Chinitz in the
 2   related state-court action wherein both recipients have prior knowledge of the amount they will receive
 3   under the settlement agreement per their agreement with Plaintiffs’ counsel. (ECF No. 114-1 at ¶ 4.)
 4   Accordingly, there is no need for such a fund to administer a drawn-out settlement claims process, and
 5   requiring the use of a QSF in this circumstance would place an additional cost on Experian for which it
 6   receives no benefit.
 7           C.       USE OF A QSF IN THIS CONTEXT LIKELY VIOLATES THE
                      DOCTRINE OF CONSTRUCTIVE RECEIPT
 8
             Based on Experian’s research, it seems likely that the IRS would consider use of a QSF in this
 9
     scenario as an improper attempt to make an end-run around the current tax regulations. Indeed, thus far,
10
     the IRS has been silent on permitting use of QSFs in individualized settlements. See Wood, 45-JUN
11
     JTLATRIAL 32, at 36 (“the jury is still out on the question of whether it is permissible to have a QSF
12
     [with only one plaintiff], the IRS says it is studying the matter.” (emphasis added)). And, as such, the
13
     IRS may very well impart the whole settlement amount to Plaintiffs under the doctrine of constructive
14
     receipt. See Begley, Jr. & Hook, Qualified Settlement Trusts, REPRESENTING THE ELDERLY OR
15
     DISABLED CLIENT, 2004 WL 377939, at ¶ 16.05 (May 2019) (“At the present time, there is a question
16
     whether a [designated settlement fund] and a QSF may be used for single-plaintiff cases or whether their
17
     use would constitute ‘constructive receipt.’”).
18
             Here, because the proposed QSF administrator—i.e., Plaintiffs’ counsel—is a non-adverse party
19
     to Plaintiffs, and is Plaintiffs’ agent, they are not legally independent of Plaintiffs, and Plaintiffs will
20
     have control and thus constructive receipt of the monies within the QSF as soon as Experian pays the
21
     funds to the administrator. See 26 C.F.R. § 1.451-2; see also Robert W. Wood, What Lawyers Should
22
     Know About Taxes, Constructive Receipt, and Structured Fees, BUS. L. TODAY, 2017-FEB Bus. L.
23
     Today 1, at 3 (Feb. 2017) (“lawyers and their clients may encounter constructive receipt concerns if
24
     they sign legal releases or are otherwise entitled to payments that they then try to delay.” (emphasis
25
     added)). Given that the parties have already executed a settlement agreement in which Experian agrees
26
     to make a lump sum payment to Plaintiffs by a check made payable to Plaintiffs’ counsel, (ECF No.
27
     114-1 at ¶ 4), Plaintiffs’ receipt of the funds through counsel is likely to be perceived as not “subject to
28

                                                            -5-          EXPERIAN’S REPLY RE TAX-REPORTING
                                                                                     Case No. 3:16-cv-02953-WHO
      Case 3:16-cv-02953-WHO Document 117 Filed 04/29/20 Page 6 of 8



 1   substantial limitations or restrictions,” 26 C.F.R. § 1.451-2(a), such that Plaintiffs will have
 2   constructively received the entire settlement amount. That is the amount Experian is obligated to report
 3   on Form 1099s to Plaintiffs under governing authority. See e.g., Johnson v. LPL Fin. Servs., 517 F.
 4   Supp. 2d 1231, 1237 (S.D. Cal. 2007). As a result, it is very likely that Experian may be deemed in
 5   violation of its IRS reporting obligations for failing to issue Form 1099s to Plaintiffs for the entire
 6   settlement amount, or to make backup withholding with respect to some portion of the settlement
 7   payment.
 8           In the event the Court is inclined to proceed with the QSF settlement structure, Experian’s
 9   concern regarding constructive receipt could be easily remedied by requiring Plaintiffs’ counsel to
10   obtain a private letter ruling from the IRS, upon which Experian could conclusively rely, confirming
11   Plaintiffs’ counsel’s understanding of Experian’s tax-reporting obligations in connection with the use of
12   a QSF in this context. See Internal Revenue Service, Frequently Asked Questions,
13   https://www.irs.gov/faqs/irs-procedures/code-revenue-procedures-regulations-letter-rulings/code-
14   revenue-procedures-regulations-letter-rulings (Jan. 2, 2020). Alternatively, the Court could order
15   Plaintiffs’ counsel to indemnify Experian for any liability or penalties levied by the IRS or state taxing
16   authorities as a result of Plaintiffs’ counsel’s proposed settlement structure and reporting.
17   III.    CONCLUSION

18           In light of the foregoing risks and potential liabilities that Experian may face as a result of
19   a QSF being used in this context, Experian requests that the Court decline to order a QSF. In the
20   alternative, if the Court is inclined to proceed with ordering the use of a QSF, Experian respectfully
21   requests that the Court’s order include provisions clarifying that: (a) Plaintiffs’ counsel (Reese LLP;
22   Francis Mailman Soumilas, P.C.; and Halunen Law) are solely responsible for the creation, tax
23   reporting obligations, and costs associated with the QSF; (b) Plaintiffs’ counsel shall (i) obtain a private
24   letter ruling from the IRS confirming that Experian is required only to issue a Form 1099 to the fund,
25   and will have no obligation to issue Form 1099s to the individual Plaintiffs based on the theory of
26   constructive receipt; and/or (ii) indemnify Experian for any tax liability or penalties levied as a result of
27   Plaintiffs’ counsel’s proposed settlement structure and reporting; and (c) Experian shall not make a
28   backup withholding in connection with the settlement payment.

                                                           -6-         EXPERIAN’S REPLY RE TAX-REPORTING
                                                                                   Case No. 3:16-cv-02953-WHO
     Case 3:16-cv-02953-WHO Document 117 Filed 04/29/20 Page 7 of 8



 1   Dated:   April 29, 2020           Respectfully submitted,

 2
                                       By: /s/ Kerry C. Fowler
 3                                         Kerry C. Fowler
 4                                     Attorneys for Defendant
 5                                     EXPERIAN INFORMATION SOLUTIONS, INC.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        -7-        EXPERIAN’S REPLY RE TAX-REPORTING
                                                               Case No. 3:16-cv-02953-WHO
       Case 3:16-cv-02953-WHO Document 117 Filed 04/29/20 Page 8 of 8



 1                                         PROOF OF SERVICE
 2            I, Angie Contreras, hereby certify that on April 29, 2020, I caused electronic copies of the
 3   foregoing document to be served on counsel of record via filing with the Court’s ECF
 4   system.
 5
                                                             /s/ Angie Contreras
 6                                                           Angie Contreras

 7   NAI-1512912314


 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -8-         EXPERIAN’S REPLY RE TAX-REPORTING
                                                                               Case No. 3:16-cv-02953-WHO
